Title: To Thomas Jefferson from Mayer & Brantz, 20 January 1808
From: Mayer & Brantz
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore 20th. Janry. 1808.
                  
                  We are honored with Your Letter of the 18th. As soon as the Ice in our River breaks up, we shall forward the Kids as directed.—For the Information You have condescended to give us, respecting Packets to the Continent of Europe, we beg You to accept of our best thanks. Hearing, some days ago, from Philadelphia, that a Vessel would be dispatched for France, under Your Licence, by an Agent of the French Minister, we sent Certificates of the French Consul here, to Philadelphia, to be forwarded by that vessel, which Certificates are required by our Correspondent at Hamburg, to obtain leave to transport Maryland Tobacco (shipped from here in June last) from Holstein to Hamburg, a permission, which has, since August last, in vain been solicited at Paris, & of the denial of which General Armstrong has been informed. The Packets, Sir, You are pleased to mention, will afford a good opportunity to send Copies of these Documents. Of the same we shall avail ourselves to desire our friends at Amsterdam to procure the Books You request us to import for You, as soon as possible. It will give us great pleasure to receive them soon, but we are apprehensive, that there will be some delay in the execution of this commission. So vexatious are at present the forms of clearing out American Vessels with Cargoes from Holland, & so urgent appears to the Commanders of them the necessity of returning home as quick as possible, that since last August they have generaly refused taking goods on board, whereby, for instance, we have a parcel of Regulus of Antimony, indispensibly wanted for a type foundary recently established here by a friend of ours, detained at Amsterdam a considerable time past.— 
                  We beg leave to assure You of our highest respect, and have the honor to be most truly, Sir, Your most obedient & most devoted Servants
                  
                     Mayer & Brantz.
                  
                  
                  
    termed: “Certificates d’origine.”

               